DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are replete with the term “cocoa paper”; however, it is not exactly clear what this term means. For purposes of examination, it will be presumed that “cocoa paper” means paper “produced from cocoa bean byproducts” as is described by Applicant in the instant written 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hess (US. Pat. No. 3,429,316).
Regarding independent claim 1, and dependent claims 3-4, Hess discloses a smoking composition that incorporates by-products of a cocoa manufacturing process, specifically cocoa shells (read: cocoa fibers/first smokable material), which is found to provide the most favored taste when incorporated into tobacco compositions (see abstract).
According to Example 1, cocoa by-products are added to a “dough” comprised of low-quality tobacco to form a reconstituted product in sheet (read: cocoa paper) form. Cigarette filler material was then prepared by shredding (read: cutting into elongated fibers) the sheets (read: smokable rod paper) and then combining the same with cigarette tobacco (read: a 
Regarding independent claim 9, and dependent claims 10-11, Hess discloses a smoking composition (read: smokable material) that incorporates by-products of a cocoa manufacturing process, specifically cocoa shells (read: cocoa fibers/ first smokable material), which is found to provide the most favored taste when incorporated into tobacco compositions (see abstract).
According to Example 1, cocoa by-products are added to a “dough” comprised of low-quality tobacco to form a reconstituted product in sheet (read: cocoa paper) form. Cigarette filler material was then prepared by shredding (read: cutting into elongated fibers) the sheets and then 
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hess (US. Pat. No. 3,429,316) in view of John et al (US. Pat. App. Pub. 2016/0020717).
   Regarding claim 2, Hess discloses that cigarettes were formed from its inventive smoking composition, but it fails to state whether said cigarettes had filters attached thereto. The John et al reference, however, states that, typically, smoking articles comprises a filter at the mouth end (see para. [0071]). Hence, it would have been obvious to one having ordinary skill in the art to have chosen to affix a filter to the end of the Hess cigarette which is comprised of its cigarette filter (read: rod paper)(corresponding to the claimed “further comprising a filter affixed to one end of the rod paper”).
Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US. Pat. No. 3,429,316) in view of Goode Jr, et al (US. Pat. App. Pub. 2016/0165953).
Hess does not disclose that its cocoa shell by-product (read: cocoa fibers) is coated with an additive. However, it is known in the art to coat the fibers of a product of the tobacco art with flavorants or simulants, such as THC, even if said fibers are not of tobacco origin, as shown in Goode, Jr (see para. [0036]). Hence, it would have been obvious to one having ordinary skill in the art to have opted to do the same with the cocoa fibers of Hess (corresponding to the “wherein the cocoa fibers are coated with an additive” recitation of claims 5 and 12; the “wherein the additive comprises a flavoring” recitation of claims 6 and13; and the “wherein the additive comprises cannabidiol or tetrahydrocannabinol” recitation of claims 7 and 14).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US. Pat. No. 3,429,316) in view of Sebastian et al (US. Pat. App. Pub. 2013/0074853).
As mentioned above, Hess discloses that its cigarette filler material is shredded (read: cut into elongated fibers) once formed into sheets. While it fails to state the size of the “shreds”, Sebastian et al discloses that cigarette 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE W. MAYES/         Examiner, Art Unit 1747